GREAT SPIRITS, INC. 3 GRANBURY TX 76049 December 9, 2010 Larry Spirgel Assistant Director Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 0610 Washington, DC20549 Re: Great Spirits, Inc. Form 8-K/A FiledDecember 2, 2010 File No. 000-52997 Dear Mr. Spirgel: With respect to the letter dated December 8, 2010 (the “Comment Letter”), which you sent on behalf of the staff (the “Staff”) of the Division of Corporate Finance of the Securities and Exchange Commission (the “Commission”) relating to the Current Report on Form 8-K (the “Super 8-K”) of Great Spirits, Inc., a Colorado corporation (the “Company”) filed October 26, 2010, set forth below are the Company’s responses to the comments set forth in the Staff’s Comment Letter, numbered to correspond thereto. Securities and Exchange Commission December 9, 2010 Page 2 Business, page 5 Business Operations, page 10 1. It is still not clear to us how the company will be able to comply with the Texas and Alabama financial requirements disclosed in this section in the future considering your reported financial results and condition.Please disclose in future filings how these requirements are impacting your ability to maintain and/or renew these licenses. Please be advised supplementally that the Company will disclose in future filings how the financial requirements of the states of Texas and Alabama will impact their ability to maintain and/or renew licenses in such states. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 24 Results of Operations, page 24 2. We note your response to comment eight in our letter dated November 5, 2010.However, since you already report the number of worksite employees in the table on page 28, in future filings please delete or revise footnote (4), which states that you do not report the number of worksite employees.We believe the number of worksite employees is material information that you should continue to disclose in future filings. Please be advised supplementally that the Company will delete in footnote (4) the statement “Hallmark does not report the number of worksite employees by its PEO clients because its revenue is derived from the total payroll of the PEO clients, and not by the number of employees.”The Company will continue to disclose in future filings the number of worksite employees. Securities and Exchange Commission December 9, 2010 Page 3 Recent Sales of Unregistered Securities, page 40 3. We note your response to comment 13 in our letter dated November 5, 2010.However, we are unable to locate any revised disclosure regarding he relationship that investors had with the registrant and/or Hallmark in your Certain Relationships and Related Transactions section. In your response letter, explain to us what these relationships were and confirm you will disclose them in future filings.If you do not believe further disclosure is required pursuant to Item 404(d) of Regulation S-K, please explain why. Please be advised supplementally that the Company will delete the first paragraph in the Recent Sales of Unregistered Securities section regarding Great Spirits, Inc.To the Company’s knowledge, there have been no recent sales of unregistered securities on behalf of Great Spirits, Inc. except as disclosed.In addition, the table that is included in this section regarding Hallmark HR, Inc. only includes sales of unregistered securities of Hallmark HR, Inc. The Company will disclose in the Certain Relationships and Related Transactions section the sales of unregistered securities, which are also included in the table in the Recent Sales of Unregistered Securities section, which were to three (3) members of Hallmark HR, Inc.’s Board of Directors.The Company has attached as Exhibit A hereto the revised sections of “Certain Relationships and Related Transactions” and “Recent Sales of Unregistered Securities” which will be included in its Form 8K/A filing.None of the remaining transactions disclosed in Recent Sales of Unregistered Securities section requires any further disclosure.Please also note that any reference to recipients having access through their relationships with the Registrant or Hallmark HR, Inc. have been deleted. Should you have any questions or require additional information, please contact our SEC counsel, Richard G. Satin, Esq. of Ruskin Moscou Faltischek, P.C., East Tower, 15th Floor, Uniondale, New York 11556, (516) 663-6514, rsatin@rmfpc.com. Sincerely, /s/ Thomas Willis Thomas Willis Securities and Exchange Commission December 9, 2010 Page 4 Acknowledgement In connection with the response of Great Spirits, Inc. (“Great Spirits”) to the comment letter of the Securities and Exchange Commission (the “Commission”) dated December 8, 2010 filed by Great Spirits with the Commission on December 9, 2010, the undersigned, Thomas Willis, in his capacity as Chief Executive Officer of Great Spirits, hereby acknowledges that: (i) Great Spirits is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) Comments from the Staff of the Commission (the “Staff”) or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) Great Spirits may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Acknowledged as of this 9th day of December, 2010. Great Spirits, Inc. By: /s/ Thomas Willis Thomas Willis Chief Executive Officer
